COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  William Eggemeyer, Diane Eggemeyer,            §             No. 08-19-00002-CV
  Bo Eggemeyer, and Sharyland Distribution
  & Transmission Services, LLC.,                 §                Appeal from the

                            Appellant,           §              112th District Court

  v.                                             §           of Reagan County, Texas

  Charles Jackson Hughes,                        §                  (TC# 1855)

                             Appellee.           §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until December 23, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jonathan J. Cunningham, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 23, 2019.


       IT IS SO ORDERED this 18th day of December, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.